DETAILED ACTION
Status of the Application
Applicants’ Preliminary Amendment and Remarks, filed 25 March 2019, are acknowledged.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been canceled.  Claims 19 and 20 are newly added and supported by the original disclosure.
Claims 1, 4-6, 8, 9, and 11-18 have been amended.  None of the claims has been amended for content; only editorial amendments are made which add punctuation, correct Markush recitations, or correct improper multiple dependencies.  No new matter has been added.
Claims 1-20 are presented and represent all claims presently under consideration.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions, which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicants are required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-16, 19, and 20 are drawn to patch; and
Group II, claims 17 and 18 are drawn to a method of treating a skin disorder.
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: there is no special technical feature which is considered to make a contribution over the prior art because the combined teachings of Ladin (USPN 5,792,090A), Schering (Schopflin et al.) (GB 1 412 970 A), and Smith et al. (WO 2016/131096 A1) are considered to teach and suggest both the instantly claimed composition as well as the instantly claimed method of treatment.

Ladin discloses an oxygen-generating wound dressing which in a preferred embodiment comprises an alginate gel which contains potassium permanganate (see e.g., Example 1).  A preferred disclosure of the invention teaches that potassium permanganate is a preferred solid form which is encapsulated within the oxygen reservoir (see e.g., col. 6, lines 6-9).  The practiced compositions are taught as being used to treat surface wounds such as burns (see e.g., Abstract).  Ladin does not teach the using silicone as the material which contains the permanganate active.
Schering discloses preparations having a regular, invariable, and long-lasting release on an active substance, wherein said preparation comprises a pharmacologically active substance and a vulcanizate of a silicone rubber polymer having a shore hardness of 20-90A as matrix material for an adhesive plaster (see e.g., Abstract; claims 1, 13, and 15; pg 2, right col., starting at line 84).

The combined guidance of the references is considered to teach and suggest the at least the composition of claim 1 and the instantly claimed method of treatment.

No telephone call was made to request an oral election to the above restriction requirement.
Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should Applicants traverse on the ground that the inventions or species are not patentably distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C.103 (a) of the other invention.
All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicants are advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.
Applicants are advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. 
Should Applicants traverse on the ground that the inventions or species are not patentably distinct, Applicants should submit evidence or identify such evidence now of record showing the inventions or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).







Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615